                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

ARTHUR A. KAYE                                                                        PLAINTIFF

v.                             Case No. 4:17-cv-000117-KGB

ALLSTATE INSURANCE
COMPANY                                                                             DEFENDANT

                                              ORDER

       Before the Court is defendant Allstate Insurance Company’s (“Allstate”) expedited motion

for sanctions and supplement to its motion for sanctions (Dkt. Nos. 17, 25). In its supplement to

the motion for sanctions, Allstate requests that the Court dismiss this case because Mr. Kaye

repeatedly failed to fulfill his discovery obligations (Dkt. No. 25, at 6).

       On May 6, 2019, the Court entered a Show Cause Order ordering plaintiff Arthur A. Kaye

to file a written response within ten days from the entry of that Order to show cause why the Court

should not dismiss without prejudice this litigation for lack of prosecution (Dkt. No. 28, at 2). The

Court also informed Mr. Kaye that, given the claims he brings, a dismissal without prejudice likely

will operate effectively as a dismissal with prejudice of certain of his claims (Id.). Mr. Kaye was

advised that his failure to respond to the Show Cause Order may result in the dismissal of this

lawsuit for lack of prosecution (Id.). Mr. Kaye failed to file any response, formally or informally.

       As of the date of this Order, Mr. Kaye has not complied with the Court’s Order from May

6, 2019. Accordingly, Allstate’s expedited motion for sanctions and supplement to its motion for

sanctions are granted in part (Dkt. Nos. 17, 25). The Court dismisses without prejudice this action.
So ordered this 12th day of July, 2019.


                                          ________________________________
                                           Kristine G. Baker
                                           United States District Judge




                                     2
